Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1, 3, 4, 6, 7, 10, 11 and 15 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Kim et al (US 20180060569), hereafter Kim and Thomas et al (US 10530802), hereafter Thom have been fully considered and are persuasive. Claim(s) 2, 5, 8, 9 and 12 – 14 is/are cancelled.

Allowable Subject Matter
1.	Amended claims 1, 3, 4, 6, 7, 10, 11 and 15 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Daifei Zhang (attorney) for filed amended claims: See attached file 16474238-ExaminersAmendments-02-02-2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Kim teaches [0003] receiving, by a processor of the computing device, a request from a software application to execute a shell command on the computing device, [0027] to access or manipulate upon network data transactions; [0075, 81] server includes network access ports coupled to the processor for establishing data connections with a network, such as a local area network coupled to other broadcast system computers and servers and components communicate by way of remote processes, function or procedure calls, electronic signals, data packets, memory read/writes, processor and/or process related communication to execute the shell command; [0054] a processor of the computing device receives processor-executable instructions to use information identifying the execution contexts in which certain tasks/activities are performed to focus its behavioral monitoring and analysis operations of the received shell command [0081] via remote process calls; [0029-30] information includes any or all of operating state information, execution history, upcoming executions, shell environment, execution event information etc. are collected and stored as execution behavior information; [0035] real-time behavior analysis operations include performing, executing, and/or applying data, algorithms, classifiers or models to the collected and stored behavior information to determine whether a computing device behavior, particularly a shell command attempting to execute, is benign or malicious.

Further, a second prior art of record Thom teaches C6L7-24: any argument shall be chosen to send to the file; a program to be run after the file is executed, (C12L58-61) when the system performs the file system analysis and detects new files that are encoded using one of the well-

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: using one of xprotocol or pcoip protocol for communication between client and server, the electronic file execution unit refers to the restriction information to determine whether the operation indicated by the user instruction is permitted or prohibited for the user or the electronic file and extracts the operation permitted or prohibited for the user identified by the user identification information., compares the operation indicated by the user instruction with the extracted operation to determine whether to execute the operation indicated by the user instruction, compares the operation indicated by the user instruction with the extracted operation to determine whether to execute the operation indicated by the user instruction and deleting the execution environment. 

mutatis mutandis.  Claim(s) 2, 5, 8, 9 and 12 – 14 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 8:30am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 5712727624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BADRINARAYANAN /Examiner, Art Unit 2496